DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Keith Weiss on 09/07/22.
The application has been amended as follows: 
For the claims:
1. (Twice-Currently Amended) A component holding device for the fixed- position arrangement of an electric component on a circuit board, the component holding device comprising:
[[having]] a support side with a support surface configured for receiving the electric component, wherein at least one pretensioning element and at least one first latching element for fixed-position latching of the electric component are provided on the support side, and the at least one pretensioning element is designed to exerts a pretensioning force on the electric component, which presses the electric component against the at least one first latching element,
and [[having]] at least one second latching element on an underside lying opposite the support side, wherein the second latching element is designed configured to fix the component holding device in a predefined location in a fixed position on the circuit board;
wherein the pretensioning element is a resiliently springy pretensioning bracket which exerts a planar pretensioning force on the electric component, wherein on the support side, the resiliently springy pretensioning bracket is formed, which extends between two opposite outer marginal sections of the component holding device, the pretensioning bracket protruding with respect to the support side and forms a contact surface on the electric component, when said electric component is placed on the component holding device so that after the latching of the first latching element, the pretensioning force holds the electric component in a fixed-position spacing with respect to the component holding device.
9. (Twice-Currently Amended) The component holding device according to claim 1, wherein, in an outer marginal section adjoining [[an]] the outer margin of the component holding device, a through-hole extending from the support side to the underside is provided, through which a fastener for fastening the component holding device on the circuit board is led, without extending through the electric component.

Allowable Subject Matter
Claims 1-5, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In response to remarks and claimed amendments made in Applicant’s Amendment filed on 09/01/22, applicant’s arguments are persuasive.  Amended claims have been considered and upon conclusion of a comprehensive search of the prior arts.  The Office indicates that the claims, as amended, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848